Name: Commission Regulation (EEC) No 821/93 of 5 April 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  beverages and sugar
 Date Published: nan

 No L 85/ 16 Official Journal of the European Communities 6. 4. 93 COMMISSION REGULATION (EEC) No 821/93 of 5 April 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar quently be reviewed and the Annex to Regulation (EEC) No 2177/92 amended for the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2177/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar and amending Regulation (EEC) No 2670/81 (2) fixed the quantity of sugar eligible for Community aid or for exemption from the import levy during the 1992/93 marketing year in respect of Madeira, under the specific supply arrangements provided for in Regulation (EEC) No 1600/92, at 6 000 tonnes ; Whereas, as a result of an increase in local consumption, the quantities initially fixed for Madeira should conse ­ HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2177/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX Quantities of sugar expressed in terms of tonnes of white sugar, referred to in Article 1 of this Regulation for the 1992/93 marketing year Region Quantity Azores 7 000 Madeira 10 000 Canary Islands 60 000 (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 217, 31 . 7 . 1992, p. 71 .